                 Case 5:19-cv-00958-XR Document 1-1 Filed 08/07/19 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 70.112.161.38

ISP: Spectrum
Physical Location: Austin, TX



Hit Date UTC           File Hash                                         Title
05/29/2019 03:21:54    249A74D1C7387C3ECA532CDEE2BB9F7262C43B84          Breakfast and Bed

05/08/2019 04:01:50    483C0F08D39959A37DD3F4370563C9DAD44B8C11          Cindy Sauna Sex

02/04/2019 05:56:03    1F88E15C003EF67E6325B925B96574026EE07A51          Fashion Models Lingerie or Lesbian
                                                                         Lovers

01/20/2019 03:36:21    BF106E9BD8488067D7A2769C78FF2E4E2E1EBA4D          Deux Jeunes Lesbiennes

01/20/2019 03:34:38    CA40800FB88F2410B9E39BC0201FE83056AB4BD3          One Romantic Evening of Hot Sex

12/08/2018 05:12:46    33193B99896DC860721CD263C16ECFEF72C7AE41          Fashion Model Bikini Lesbians

12/08/2018 05:08:00    2F99A1FD4961B9EACF68DBF12A4262741B011D8A          Hide and Sex

12/08/2018 04:43:23    5F83E531653A2E48BEE84BE2CA6CE0A0EE8E02FA          First Time 18 Tight and Tiny

11/12/2017 18:41:37    CABA5F1C12C9187992F68C25828D100D8761A276          Russian Girls Are Perfection


Total Statutory Claims Against Defendant: 9




                                                  EXHIBIT A
WTX58
